The opinion of the Court was delivered by
O’Neall, O. J.
This action was on the following guarantee: “ I assign the within note to Poster & Judd, and guarantee the payment thereof for value received, February 23d, 1857, J. B. Tolleson,” written on a single bill or note under seal then past due for three hundred and twenty-five dollars, signed by P. M. Wallace. The question presented in the first ground is, whether the defendant was entitled to notice of non-payment. It is clear he was not. The guarantee was absolute and unconditional, on a sealed note, which is unnegotiable, and was after it was due. This very question was made and decided, that the guarantor of a bond (which in all respects is like a single bill except that it has a penalty) was not entitled to notice of non-payment. The Bank vs. Hammond, 1 Rich. 285. So, too, that case decides the second *34ground against defendant; for it rules, that the guarantor would not be discharged from his liability on. the supposed laches of the obligee, if there was no extension of time to the obligor, which bound the obligee, as by a valid contract. There was nothing proved in this case which could avail the defendant on the other grounds.
, The motion for a new trial is dismissed.
Wardlaw, J., concurred.

Motion dismissed.